Name: Commission Regulation (EEC) No 1494/90 of 31 May 1990 derogating for the first and second quarters of 1990 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector and amending Regulation (EEC) No 3834/89
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 1 . 6 . 90 Official Journal of the European Communities No L 140/ 113 COMMISSION REGULATION (EEC) No 1494/90 of 31 May 1990 derogating for the first and second quarters of 1990 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector and amending Regulation (EEC) No 3834/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), Whereas certain special arrangements for products in the beef and veal sector, referred to in Articles 1 0 and 1 1 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 970/90 (4), have only been decided in May 1 990 for 1 990 ; whereas conse ­ quently it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging appli ­ cations and for the granting of licences within the frame ­ work of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the first and second quarters of 1990, notwithstanding Article 15 of Regulation (EEC) No 2377/80 and in respect of the arrangements referred to in Articles 10 and 11 of the said Regulation : (a) applications may only be lodged from 1 until 8 June 1990 ; (b) the information provided for in Article 15 (4) (b) of the said Regulation shall be provided on 13 June 1990 ; (c) the licences provided for in Article 15 (5) (a) of the said Regulations shall be issued from 18 June 1990 . Article 2 Article 1 of Commission Regulation (EEC) No 3834/89 (*) is replaced by the following : Article 1 Article 15 of Regulation (EEC) No 2377/80 notwith ­ standing :  no application for a licence may be lodged in respect of the arrangement referred to in Article 9 of Regulation (EEC) No 2377/80,  the information provided for in Article 1 5 (4) (a) of the said Regulation shall not be communicated.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety -and directly applicable in all Member States . Done at Brussels , 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 61 , 4. 3 . 1989, p , 43 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 99, 19 . 4. 1990, p. 8 . (5) OJ No L 372, 21 . 12 . 1989, p . 26 .